SUR PETITION FOR REHEARING
STAPLETON, Circuit Judge.
The petitions for rehearing filed by the parties in the above-entitled case having *122been submitted to the judges who participated in the decision of this Court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petitions for rehearing are denied.
Judge Hutchinson would grant rehearing.